t c memo united_states tax_court estate of james r tobias deceased v pauline tobias executrix and verna p tobias surviving_spouse petitioners v commissioner of internal revenue respondent darwin r tobias sr and shirley i tobias petitioners v commissioner of internal revenue respondent docket nos filed date john b consevage for petitioners in docket no john s kundrat for petitioners in docket no joseph m abele and david a breen for respondent - - memorandum opinion whalen judge these consolidated cases are before the court to decide the motion for summary_judgment filed by the estate of james r tobias and ms v pauline tobias the cross-motion for summary_judgment filed by mr darwin r tobias sr and ms shirley i tobias and the cross- motion for summary_judgment filed by respondent the principal issues for decision in these cases involve the allocation of income pursuant to sec_704 from an animal farm business all section references in this opinion are to the internal_revenue_code as in effect during the years in issue unless specified otherwise respondent's determinations have the effect of allocating all of the income from the business for the years and to mr james r tobias and allocating percent of the income from the same business for the years and to mr darwin r tobias background the two cases consolidated herein involve petitions filed by or on behalf of two brothers and their wives the first brother mr james r tobias died on date in this opinion he is sometimes referred to as the decedent or james his wife ms v pauline tobias was appointed executrix of his estate she resided in halifax pennsylvania at the time the instant petition was filed on her behalf the decedent and his wife filed joint federal_income_tax returns for each of the years in issue in their case and in the notice_of_deficiency issued to them respondent determined income_tax deficiencies of dollar_figure and dollar_figure respectively the second brother mr darwin r tobias sr and his wife ms shirley i tobias filed joint federal_income_tax returns for each of the years in issue in their case and in the notice_of_deficiency issued to them respondent determined income_tax deficiencies of dollar_figure dollar_figure and dollar_figure respectively darwin and his wife resided in halifax pennsylvania when the instant petition was filed on their behalf circa james and darwin orally agreed to operate an animal farm business as partners but they never reduced their agreement to writing their agreement was general and did not include specific terms regarding how they would operate the business for example they never agreed to a specific division of labor over the years james spent a disproportionately greater amount of time and effort developing and expanding the business than his brother darwin each of the brothers had independent means of earning a living and neither received a salary for his q4e- services to the business it is not clear from the record whether they opened a bank account specifically for the business or whether they used an existing account but it is clear that both of their signatures were required on checks drawn on the account the operation of the animal farm business took place primarily on land owned by james and his wife darwin also owned land that was farmed for the benefit of the animal farm business in the brothers agreed that the business should pay rent for_the_use_of each brother's personal land by the business while darwin often received his land rents james frequently deferred his land rents until the business had the funds available to pay him in addition to using their land for business purposes each brother occasionally made expenditures_for the business with his own funds except for the reimbursement of some business_expenses and the payment of land rents neither brother received a distribution from the animal farm business all profits were reinvested in the business in the brothers' relationship became acrimonious james evicted darwin from the business and prohibited him from coming onto the business_premises after his eviction darwin did not participate in the - - business or receive a distribution of any kind from the business james continued to operate the animal farm business at least through date following james' actions on date darwin sued james in the court of common pleas for dauphin county pennsylvania hereinafter state court alleging that the business was an equally owned partnership darwin sought dissolution of the partnership and an accounting see tobias v tobias no ct c p dauphin county pa date on date the state court issued its opinion holding that the animal farm business was a partnership under pennsylvania state law hereinafter the state court opinion the state court found that darwin had been wrongfully excluded from the business and was entitled to dissolution of the partnership and an accounting in considering the question whether the partnership was an equal partnership the state court found that james' contributions to the partnership far exceeded darwin's contributions and that an inequity would be visited on james if the profits of the business were shared equally the state court ordered that each partner be repaid his capital contributions before the profits of the partnership were divided equally between them the order of the state court stated as follows -- - and now this day of july we find that the business was operated on a partnership basis the assets of the business are as set forth in this opinion plaintiff is entitled to dissolution of the partnership and an accounting the profits will be shared equally after the partners are repaid their contribution as provided by the act unless an appeal is filed within thirty days the court will appoint a master to determine the asset valuation and disposition of assets the state court entered a second opinion on date after days of hearings resolving differences between the brothers over an account of the business that had been filed by james and excepted to by darwin herein-- after the state court opinion in the state court opinion the state court determined that james had made capital contributions to the partnership of dollar_figure that darwin had made capital contributions to the partnership of dollar_figure and that the partnership had dollar_figure in its bank accounts the court ordered payment of the outstanding liabilities of the partnership totaling dollar_figure the court also ordered the sale of partnership equipment at a public auction with all profits from the sale to be deposited into the partnership bank account the partnership equipment included various pieces of restaurant equipment such as a popcorn machine and an ice cream freezer and various pieces of agricultural or farming equipment such as a hay rake anda baler finally the state court found that the partnership owned no land but that the value of certain fixtures and improvements to land occupied by the partnership was dollar_figure the state court ordered all partnership assets remaining after payment of partnership liabilities including cash to be distributed to james' estate to repay on a dollar-for-dollar basis to the extent of such assets the contributions to capital made by james r tobias the state court allocated none of the remaining partnership assets to darwin it is implicit in the order of the state court that the proceeds from the sale of the equipment would not equal james' disproportionately large capital contributions from until james treated the animal farm business as a sole_proprietorship and reported the entire income from the business on his individual tax returns after the state court found that the business was a partnership james caused the partnership to file returns for the years through darwin did not participate in the preparation or filing of the partnership returns _- the partnership returns filed by james report the following ordinary_income dollar_figure dollar_figure dollar_figure dollar_figure interest_income -o- dollar_figure big_number long-term_capital_gain -0- -o- -0- big_number total income big_number dollar_figure big_number total assets big_number dollar_figure big_number total liabilities big_number -q- big_number ' a balance_sheet is not attached to the return submitted as an exhibit to the response of the estate of james r tobias to respondent's and petitioner darwin tobias' cross-motions for summary_judgment this amount is the beginning of the year amount reported on the balance_sheet attached to the return as schedule l the partnership returns identify james and darwin as percent partners and allocate percent of each distributive_share item of the partnership to each of them the partnership returns for and include schedules k-1 partner's share of income credits deductions etc which report identical capital accounts for each brother the capital accounts reported on the schedules k-1 for each brother for and are as follows capital at withdrawals beginning capital and capital at year of year contributed income distributions end of year dollar_figure -0- dollar_figure -o- dollar_figure big_number dollar_figure big_number -o- big_number james and his wife included percent of the part-- nership's ordinary_income and interest_income for and in the gross_income reported on their joint returns for the years and they did not include in their gross_income for any of the long-term_capital_gain realized by the partnership during the notice_of_deficiency issued to them states as follows as it cannot be determined what the allocable share of such partnership income is for any of the partners for any of the years all of the income has been allocated to each partner thus increasing your taxable_income a net dollar_figure and dollar_figure sic for taxable years ending date and respectively thus the notice_of_deficiency issued to james and his wife has the effect of allocating to james percent of the partnership's ordinary_income and interest_income for and and percent of the partnership's long-term_capital_gain for in respondent's answer to the petition that was filed on behalf of james and his wife respondent asserts that there is an increased deficiency due from james and his wife on the theory that percent of the long-term_capital_gain realized by the partnership during should be allocated to james darwin and his wife did not include any partnership income in the gross_income reported on their joint returns for the years and the notice_of_deficiency issued to them states as follows -- - as it cannot be determined what the allocable share of such partnership income is for any of the partners for any of the years all of the income has been allocated to each partner thus increasing your taxable_income a net dollar_figure dollar_figure and dollar_figure sic for taxable years ending date and respectively thus the notice_of_deficiency issued to darwin and his wife allocates to darwin percent of the ordinary_income interest_income and long-term_capital_gain realized by the partnership for the years and discussion in its motion for summary_judgment the estate takes the position that respondent committed error by increasing james' taxable_income by percent of the partnership's income and thus by treating him as subject_to tax on all of the partnership's income according to the estate the state court determined consistent with darwin's allegations that a partnership did exist between james and darwin with respect to the lake tobias animal farm the estate argues that notwithstanding darwin's eviction from active_participation in the business the partnership continued to exist during the years in issue for federal tax purposes because there was no termination pursuant to sec_708 thus according to the estate partnership income for the years in issue must be allocated equally to the partners in accordance with their respective partnership interests darwin and his wife oppose the estate's motion for summary_judgment they argue that the partnership terminated in and that any income from the business after including the subject income must be allocated entirely to james in their cross-motion for summary_judgment they argue that the facts and circumstances of the case require allocation of all income and expenses to james pursuant to the partners sic interest in the partnership test regs sec_1_704-1 i sic they further argue that liguidation of the partnership pursuant to the order of the state court is evidence that james bore the economic benefit and burden of the partnership income accordingly they argue that all of the income from the business should be allocated to james or in the alternative that the income should be allocated in accordance with the partners' capital contributions i1 e dollar_figure percent to james and dollar_figure percent to darwin respondent also opposes the estate's motion for summary_judgment and has filed a cross-motion for summary_judgment in which respondent like the estate takes the position that the partnership income at issue in these cases must be allocated in accordance with the partner's_interest_in_the_partnership pursuant to sec_1 b income_tax regs respondent disagrees however with the estate's assertion that the partners each have a 50-percent interest in the partnership and instead argues that james has a 100-percent interest in the partnership thus respondent contends that all of the income reported by the animal farm business for the years through should be allocated to the estate in support thereof respondent notes that up to james had contributed almost dollar_figure more in capital to the partnership than darwin respondent further notes that under applicable state law james is entitled toa liguidation distribution of the amount by which his contributions exceed darwin's before darwin is entitled to any distributions finally respondent notes that the value of the partnership's assets in excess of its liabilities amounted to less than dollar_figure therefore according to respondent james bore the entire economic benefit and burden of the partnership income during the years in question and should be allocated all of the partnership income for the years in issue in effect respondent acknowledges that the protective notice_of_deficiency issued to darwin and his wife in which respondent adjusts their income for and to include percent of the income of the partnership is inconsistent with respondent's position that all partnership income should be allocated to james the memorandum in support of respondent's cross-motion for summary_judgment states if and to the extent the respondent's motion is granted the respondent will stipulate to a decision reducing darwin's income accordingly the estate makes three arguments in opposition to the cross-motions for summary_judgment filed by darwin and respondent and in support of itss position that respondent erred by allocating to james all of the partnership income for the years in issue first the estate reiterates its position that the income of the partnership for the years in question must be allocated in accordance with the partner's_interest_in_the_partnership according to the estate the state court expressly found in considering all relevant facts and circumstances that both james and darwin owned a percent partnership_interest in the business on that basis the estate contends that the income of the partnership should be allocated to the partners equally second the estate argues in the alternative that such a income allocation has substantial economic_effect the estate recognizes that if a partnership_agreement is silent as to how partnership income should be allocated as is the case here then income is allocated according to the partners' interests in the partnership and in that event the substantial_economic_effect_test of sec_704 has no application nevertheless the estate 1s concerned by the statement in darwin's cross-- motion for summary_judgment that no provision exists in the partnership_agreement for the restoration of a deficit in a partners sic capital_account because in the estate's view the court could find that a allocation does not have substantial economic_effect the estate includes a discussion of the substantial economic_effect of such an allocation third contrary to respondent's position the estate argues that a income allocation is consistent with the requirements of the internal_revenue_code under all of the undisputed facts and circumstances of this case in support of this argument the estate notes that no distributions of income were made by the partnership during any of the years in issue and asserts that the income reported by the partnership during those years did not inure to james' benefit in this connection the estate argues that the income reported by the partnership did not -- - increase the asset value of the partnership and any distribution to james upon liquidation will be minimal furthermore the estate argues that it is improper to use the state court opinion with respect to an accounting of ownership of partnership assets under pennsylvania state law to retrospectively reallocate income for federal_income_tax purposes for the calendar years through a decision on a motion for summary_judgment shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law rule b ai1l rule references are to the tax_court rules_of_practice and procedure the moving party bears the burden of proving that there 1s no genuine issue as to any material fact see 79_tc_340 all reasonable inferences must be drawn in favor of the nonmoving party see 477_us_242 85_tc_527 in these cases each of the parties has filed a motion for summary_judgment or a cross-motion for summary_judgment and we agree that there are no genuine -- - issues of material fact and that the cases are ripe for disposition on these motions before addressing the substantive issues in these cases we must address two preliminary matters they are whether respondent bears the burden_of_proof with respect to determining the partners' interests in the partnership as claimed by the estate and whether the partnership was terminated for federal_income_tax purposes before the years in issue as claimed by darwin the estate argues that respondent bears the burden of proving the partners' interests in the partnership on the ground that both darwin and respondent rely on an affirma-- tive defense according to the estate both darwin and respondent take the position that the state court's findings with respect to a partnership_interest should not be used for federal tax purposes for the years at issue because such allocation would not have substantial economic effect' as contemplated by the sic sec_704 in general a determination made by the commissioner in a notice_of_deficiency is presumed correct and the burden_of_proof is on the taxpayer to show that the determination is wrong see rule a there are exceptions to this rule under which the burden_of_proof shifts to the commissioner see id under the rules of this court an affirmative defense pleaded in the answer is one of the exceptions see rule sec_142 sec_39 an affirmative defense is described as follows an affirmative defense is a legal defense to a claim as opposed to a factual dispute as to an essential element of the claim it is a defense that does not controvert the establishment of a prima facie case but that otherwise denies relief to the plaintiff it is a defense of avoidance rather than a defense in denial thus an affirmative defense is one which seeks to defeat or avoid the plaintiff's cause of action and avers that even if the petition is true the plaintiff cannot prevail because there are additional facts that permit the defendant to avoid legal responsibility 61a am jur 2d pleadings sec fn ref omitted one difficulty we have with the estate's argument is that the estate does not explain what difference shifting the burden_of_proof to respondent would make in these cases we are not aware of any facts in dispute and the parties ask us to decide these cases on the basis of a motion and cross-motions for summary_judgment we have a number of other difficulties with the estate's position suffice it to say that even if the estate were correct that a defense based upon the lack of substantial economic_effect is an affirmative defense respondent does not rely on that defense in these cases respondent's position is that the allocation must be -- - determined in accordance with the partners' interests in the partnership pursuant to sec_704 on the ground that the partnership_agreement does not provide an allocation of income see sec_704 respondent does not argue that the allocation of income must be based upon the partners' interests in the partnership pursuant to sec_704 on the ground that the allocation specified by the partnership_agreement lacks substantial economic_effect see sec_704 furthermore respondent's position which is based upon all of the facts and circumstances of these cases is that james' interest in the partnership was percent during the years in issue rather than percent as claimed by the estate in our view respondent's position is not an affirmative defense and we reject the estate's position that the burden_of_proof in these cases is shifted to respondent the second preliminary matter is whether the partnership terminated in as suggested by darwin and his wife in their opposition to the estate's motion for summary_judgment the estate contends that the partnership did not terminate for federal_income_tax purposes before the years in issue sec_708 governs termination of a partnership for federal_income_tax purposes sec_708 provides that a partnership shall be considered terminated only if no part of any business financial operation or venture of the partnership continues to be carried on by any of its partners in a partnership or within a 12-month_period there is a sale_or_exchange of percent or more of the total interest in partnership capital and profits see sec_708 sec_708 provides that a partnership shall be considered as continuing if it is not terminated sec_708 it is undisputed that after james excluded darwin from the partnership in james continued to carry on the animal farm business until some time after date it is also undisputed that neither james nor darwin sold or exchanged his interest in the partnership therefore we have no basis to find that either of the events specified by sec_708 took place before such that the partnership terminated for federal tax purposes before or during the tax years in issue having disposed of the above preliminary matters we turn to the principal issue for decision in these cases the manner of allocating the partnership's income for the years in issue in order to put this issue in context we - - recall the following statement from our opinion in 103_tc_170 in determining his income_tax a partner must take into account his distributive_share of each item of partnership income gain loss deduction and credit sec_702 each partner is taxed on his distributive_share of the partnership income without regard to whether the amount is actually distributed to him sec_1_702-1 income_tax regs see also 410_us_441 a partner's_distributive_share of partnership income or loss is to be determined by the partnership_agreement provided the allocation has substantial economic_effect sec_704 tf the partnership_agreement does not provide as to the partner's_distributive_share or if the partnership_agreement provides for an allocation that does not have substantial economic_effect then a partner's_distributive_share is determined by the partner's_interest_in_the_partnership sec_704 a partner's_interest_in_the_partnership is determined by taking into account all facts and circumstances id as suggested above sec_704 provides the framework for determining a partner's_distributive_share of partnership income gain loss deductions or credits and governs the allocation of such partnership items it provides as follows sec_704 effect of partnership_agreement --a partner's_distributive_share of income gain loss deduction or credit shall except as otherwise provided in this chapter be determined by the partnership_agreement bo determination of distributive_share -- a partner's_distributive_share of income gain loss deduction or credit or item thereof shall --- - be determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if-- the partnership_agreement does not provide as to the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect none of the parties to the instant cases claims that there is a partnership_agreement under which either part-- ner's distributive_share of income gain loss deduction or credit can be determined as provided by sec_704 this is consistent with the fact that james and darwin did not enter into a written partnership_agreement and the fact that their oral agreement was merely an informal general agreement to operate an animal farm and did not contain any specific terms because there is no partnership_agreement in these cases there is no need to address the estate's alterna-- tive argument that a allocation of partnership income has substantial economic_effect see brooks v commissioner tcmemo_1995_400 mammoth lakes project v commissioner tcmemo_1991_4 all of the parties to the instant cases take the position that the subject income must be allocated in -- - accordance with each partner's_interest_in_the_partnership as provided by sec_704 accordingly we must determine the interests of james and darwin in the subject animal farm partnership the regulations promulgated under sec_704 define the phrase partner's_interest_in_the_partnership as the manner in which the partners have agreed to share the economic benefit or burden if any corresponding to the income gain loss deduction or credit or item thereof that is allocated sec_1_704-1 income_tax regs the regulations also provide that the determination of a partner's interest shall be made by taking into account all facts and circumstances relating to the economic arrangement of the partners see sec_1 b income_tax regs specifically sec_1 b income_tax regs provides that the following four factors shall be considered in determining a partner's_interest_in_the_partnership the partners' relative contributions to capital the partners' interests in economic profits and losses the partners' interests in cash-flow and other nonliguidating distributions and the rights of the partners to distributions of capital upon liquidation of the partnership see vecchio v - - commissioner supra pincite pnrc ltd partnership v commissioner tcmemo_1993_335 the first factor the partners' relative capital contributions was discussed in the state court opinion the state court found that james' capital contributions totaled dollar_figure and darwin's contributions totaled dollar_figure the parties to the instant cases do not challenge the findings of the state court regarding the capital contributions of each partner the state court opinion does not set forth the dates on which james made his contributions but from our review of the and state court opinions we conclude that a substantial percentage of james' contributions at least dollar_figure was made before the years in issue according to the state court opinion all of darwin's contributions in the aggregate amount of dollar_figure were made before the years in issue the second factor to consider in determining a partner's_interest_in_the_partnership is the partner's interest in economic profits and losses the state court opinion states that the partners would share the profits of the business after they were repaid their capital contributions -- - the third factor to consider in determining a partner's_interest_in_the_partnership is the partner's interest in cash-flow and other nonliquidating distributions although all of the profits of the business were reinvested in the business james and darwin were reimbursed for various business_expenses that they personally incurred however after his eviction in darwin did not personally incur any business_expenses because he did not participate in the business thus for the years in issue darwin did not have any interest in the cash-flow or other nonliquidating distributions of the business the fourth factor to consider in determining a partner's_interest_in_the_partnership is the partner's right to distributions of capital upon liquidation of the partnership this factor reguires that we determine how the partnership would have been liquidated in each of the years in issue this factor is directly related to the capital contributions of each partner as discussed earlier the state court determined that james' contributions dollar_figure substantially exceeded darwin's contributions dollar_figure and our review of the state court opinions suggests that james had contributed - - a substantial amount of the total at least dollar_figure before the years in issue furthermore the partnership returns filed by james report total assets for through of dollar_figure dollar_figure dollar_figure and dollar_figure respectively this is corroborated by the state court opinion which found that the value of the assets of the partnership was in approximately the same order of magnitude thus the value of partnership assets did not approach the total of james' disproportionately large capital contributions for any of the years in issue accordingly if the partnership had been liquidated at any time during the years in issue all of the partnership assets would have been distributed to james it is evident therefore that during each of the years in issue james bore the economic benefit of percent of the income realized by the partnership see sec_1_704-1 income_tax regs the estate argues that the state court's determina- tion that james and darwin each own a percent interest in the partnership is applicable for allocation of income for federal_income_tax purposes pursuant to sec_704 in our view the estate disregards the fact that under the state court determination profits would be shared equally only after the partners are repaid their - - contribution as provided by the act in discussing the partners' rights in the partnership the state court opinion focuses on the fact that james had made disproportionately greater capital contributions and on the inequity of dividing partnership profits equally before he was repaid the state court opinion states the following under the partnership act above referring to pa cons stat each partner is repaid his contribution whether by way of capital or advances to the partnership property the court found that james' contribution sic far exceeded contributions made by darwin hence it appears that an inequity would be visited on james if the partners share equally in profit however the provision allowing repayment of advances to the partnership will level the playing field after each partner is compensated for his contribution ie capital advancement or property to the partnership_distribution of profits on an egual basis would seem equitable tobias v tobias no ct c p dauphin county pa date the state court opinion summarizes pennsylvania law as holding that the repayment of capital investments before distribution of any profits is an essential element of every partnerships agreement implied as a term of law the state court opinion effects the state court opinion by determining the partnership's assets and -- p7 - liabilities and the capital contributions of each partner and by directing that after payment of the partnership's liabilities all other assets of the partnership shall be delivered to the estate of james r tobias to repay on a dollar-for-dollar basis to the extent of such assets the contributions to capital made by james r tobias we do not interpret the state court opinions as determining that james and darwin each own a 50-percent interest in the partnership during the years in issue rather the state court opinions determined the appropriate distributions to the partners upon the dissolution and liguidation of the partnership on the basis of state law the relative capital contributions of the partners and principles of equity it appears that the estate seizes on the statements in the state court opinions that the profits will be shared egually and asks this court to find that each of the partners held a 50-percent interest in the partnership for purposes of sec_704 in effect the estate asks us to make that finding without considering the relative capital contributions of the partners or the other factors listed in sec_1_704-1 income_tax regs although the estate does not discuss the four factors listed in sec_1_704-1 income_tax regs the - - estate argues that a income allocation is consistent with the requirements of the internal_revenue_code under all of the undisputed facts and circumstances of this case we consider the facts and circumstances the estate relies on first the estate argues that the partnership income for the years in issue did not inure to the benefit of james according to the estate this is shown by the fact that the asset value of the partnership was not increased by the amount of income reported by the partnership and by the fact that any distribution to james upon liguidation of the partnership would be minimal second the estate argues that respondent is improperly attempting to use a state court decision rendered in with respect to an accounting to retrospectively reallocate income for federal_income_tax purposes for the calendar years through contrary to the estate's argument the net asset value of the partnership increased each year by the amount of partnership income in the following schedule we have computed the net asset value of the partnership using the balance sheets filed with the partnership returns as schedule l and we have compared the annual increases in net asset value to the income reported total assets dollar_figure 'dollar_figure dollar_figure dollar_figure total liabilities big_number t-q- big_number net asset value nav big_number big_number big_number big_number increase in nav from previous year n a big_number big_number total partnership income ’ big_number big_number big_number ' a balance_sheet is not attached to the return submitted as an exhibit to the response of the estate of james r tobias to respondent's and petitioner darwin tobias' cross-motions for summary_judgment this amount is the beginning of the year amount reported on the balance_sheet attached to the return as schedule l total partnership income is the sum of ordinary_income interest_income and capital_gain reported on the partnership returns the above schedule shows a direct correlation between the increase in the net asset value of the partnership for each year and the amount of income reported because the state court ordered that all remaining assets of the partnership be distributed to james we agree with respondent that the income of the partnership for the years in issue inured to james' benefit furthermore it is not evident that any distribution to james or to his estate upon liguidation of the partner- ship would be minimal under the state court opinion after the partnership's liabilities are paid the estate is to receive various real_estate improvements and fixtures valued by the state court at dollar_figure and other assets moreover even if the amount of the distribution were -- - minimal a partner is subject_to tax on his share of partnership income whether or not such income is actually distributed to him see 410_us_441 sec_1_702-1 income_tax regs we also reject the estate's argument that respondent erred by allocating partnership income for through on the basis of the state court opinion in these cases it is necessary to determine the interest of each brother in the partnership for purposes of sec_704 and the determination must be made by taking into account all of the facts and circumstances relating to the economic arrangement of the partners see sec_1 b income_tax regs we believe that respondent has correctly reviewed the effect of the state court opinion and the other facts and circumstances relating to the financial arrangements of the brothers in determining their interests in the partnership on the basis of the four factors listed in sec_1_704-1 b income_tax regs and all the facts and circumstances of these cases we find that during each of the years in issue james had a 100-percent interest in the partnership income and darwin had a zero interest in the partnership income accordingly we agree with respondent and darwin that percent of the income of the --- - partnership during the years in issue should be allocated to james on the basis of the foregoing orders will be entered denying petitioners' motion for summary_judgment filed in the case at docket no granting petitioners' cross- motion for summary judgqment filed in the case at docket no and granting respondent's cross-motion for summary_judgment filed in the case at docket no and decisions will be entered for respondent in the case at docket no and for petitioners in the case at docket no
